                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN EDWARD READY,                            :
                                              :
                 Plaintiff,                   :
                                              :
       v.                                     :
                                              :          CIVIL ACTION No. 18-04289
NANCY A. BERRYHILL                            :
Acting Commissioner                           :
of Social Security,                           :
                                              :
                 Defendant.
                                              :



                                         ORDER

      AND NOW this 30th day of April, 2019, upon consideration of the parties’

submissions, it is ORDERED that:

      1. Plaintiff’s Request for Review (Doc. No. 13) is GRANTED, and the matter is

            REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g) to

            the Commissioner of Social Security for further proceedings before a

            different, constitutionally appointed ALJ;

      2. JUDGMENT IS ENTERED by separate document, filed

            contemporaneously. See Shalala v. Schaefer, 509 U.S. 292, 303 (1993);

            Kadelski v. Sullivan, 30 F.3d 399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).

      3. The Clerk of Court shall mark this case CLOSED for all purposes including

            statistics.

                                                  _s/Richard A. Lloret_____________
                                                  RICHARD A. LLORET
                                                  U.S. Magistrate Judge
